99DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the limitations of claim 1 wherein “a sleeve which has cylindrical walls which continue the concentrical corrugated walls of said cryostat, said sleeve surrounding said apparatus” and “cryostat comprising: two concentrically arranged steel pipes” as described in the claim.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “said sleeve surrounding said apparatus” in line 14 is new matter. The specification, including the drawings do not show the sleeve surrounding the apparatus, but merely attached to an end portion of the apparatus shown in Figs. 5-7. In addition, in the prior recitation of the claim the apparatus comprises the sleeve (see line 11-13 of claim 1). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentrical corrugated walls of said cryostat" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a sleeve  which has cylindrical walls which continue the concentrical corrugated walls of said cryostat” in lines 13-14, renders the claim indefinite. As stated above “the concentrical corrugated walls” lacks antecedent basis and it is unclear as to structurally what is meant by the sleeve which has cylindrical walls which continue the concentrical corrugated walls of said cryostat. After a review of the specification, ¶0029 states “a sleeve 3, which optionally has cylindrical walls which continue the concentrically undulated walls of the cryostat”, the sleeve is only defined as optionally having cylindrical walls but there is no clear meanings as to what it means for the sleeve’s cylindrical walls to continue the concentrical corrugated walls of said cryostat.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected alternatively under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alleaume (US Patent No. 3,583,352) in view of Nicol et al. (US 4,781,034).
In regard to claim 1, Alleaume discloses a combination cryostat (1) and apparatus (2): 
said cryostat (tank 1) comprising at least one outer rigid steel pipe or wall (See at least the cylindrical tank 32 or spherical tank 1 as shown in fig. 6 and 7; col. 1, lines 8-50; col. 5, lines 55-75, in this case, Alleaume teaches a cryostat tank, cylindrical or spherical shape, said tank having at least one outer substantially rigid wall of substantially self-supporting structure); 
the cryostat (1) having a longitudinal axis passing through and extending longitudinally through a center point thereof (since the cryostat could be a cylinder or a sphere shape, any of the x, y, z-axis of the spherical cryostat 1, as shown in fig. 7, can be considered as a longitudinal axis and/or axis 33 of cylindrical tank 32 as shown in fig. 6 can be considered as a longitudinal axis), 
said cryostat having an arc-shaped sub section (see the annotated figure below) movable (since the entire cryostat [1] is movable, the arc-shaped sub section/surface of cryostat 1 also movable, see col. 2, lines 32-35), along a second axis perpendicular to said longitudinal axis (Any of x, y, z-axis of the cryostat that is perpendicular to the longitudinal axis can be considered as a second axis), between a first expanded state position at ambient temperature before coolant is filled in said cryostat and a second contracted state position on cooling down of the same after said coolant is filled in said cryostat (See fig. 1-13; col. 2, lines 31-51, col. 5, lines 26-51)]. In this case, the first position is the position of the cryostat before filling, and the second position is the position of the cryostat after the filling of the cryostat with cold cryogen [(which in this case moved to a different position because of the thermal contraction and expansion).
and wherein said apparatus (2) for holding said cryostat (1) at said arc-shaped sub section of said cryostat and being configured to support and guide said arc-shaped sub section of said cryostat comprises: 
a support (4) supports said arc-shaped sub section (see the annotated figure below) of the cryostat (1), said support movable along said second axis that is perpendicular to the longitudinal axis of the cryostat (See at least fig. 1-13; col. 6, line 46 to col. 7, line 21;-- see at least fig. 5, 8 wherein the apparatus 2 & Support 4 surrounds and supports the cryostat 1 move along the second axis [e.g., x-axis] and perpendicular to the longitudinal axis [e.g., y or z axis]), and
two rails (24, 25 of fig. 4; 24’, 25’ of fig. 5) which are arranged along said second axis (e.g., x-axis) perpendicular to said longitudinal axis (y or z axis), said support (4) slidable along said rails (See col. 6, lines 46-61; col. 7, lines 1-20),
wherein the rail (24, 25/24’, 25’) and support (4) are arranged to movably support the arc-shaped sub section of said cryostat 1 (support 4 is movable via wheels [22, 23] on the rail (24, 25, 24’, 25’) between said first expanded state and second contracted state positions sliding said support along said stationary rails (see at least fig. 4, 5; col. 2, lines 31-51, col. 5, lines 26-51).
Alleaume teaches a cryostat and apparatus (2) that comprises a support for holding said cryostat at said arc-shaped sub section of said cryostat and being configured to support and guide said arc-shaped sub section of said cryostat, but does not explicitly teach a sleeve which has cylindrical walls which continue the concentrical corrugated walls of said cryostat.
However, Nicol teaches a cryogenic support system wherein a sleeve (collars or slide cradles 66a, 66b, 66d and 66e) for surrounding a cryostat (cold mass 12) at location along a segment thereof, a support (Support posts 62a, 62b, 62d and 62e) coupled to said sleeve (66a, 66b, 66d and 66e) that surrounds said segment of the cryostat (12) (see at least fig. 4). Nicol further teaches the sleeve (collars or slide cradles 66a, 66b, 66d and 66e) surround the cylindrical walls of the cryostat (See fig. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Alleaume by providing a sleeve that is connected with the support, based on the teaching of Nicol, for the purpose of securing the cryostat to the support to allow the cryostat to be secure and guided as needed. 
Alleaume teaches a cryostat comprising at least one outer rigid steel pipe or wall, but does not explicitly teach the cryostat comprises two concentrically arranged steel pipes. However, official notice is taken that cryostats/tanks to have a double wall are common and well-known. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, for the cryostat of Alleaume to have two concentrically arranged steel pipes/wall for the purpose of providing an insulation space between the pipes or wall so that the cryostat/tank maintain the fluid, such as liquefied natural gasses, colder for a relatively longer time, by providing heat-insulation. 

Alleaume teaches a cryostat that a cryostat that contain a cryogenic liquid in its inner volume, but does not explicitly teach the cryostat contain a superconductive cable core in its inner volume.
However, Nicol teaches a cryogenic support system for supporting and restraining a cold mass assembly, wherein the system comprises a cryostat support, wherein the cryostat (cold mass assembly 12) comprises an outer shell (28) (See fig. 1, 4) and within an internal volume of said cryostat comprises a superconductive cable (superconducting coil 24) that is fixed to be stationary in the cryostat (see Nicol, Abstract; col. 5, line 33 to col. 6, lines 17; fig. 1, 4, 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the support system of Alleaume by anchoring the cryostat support system for other similar cryostat (e.g., cryostat that contain a superconductive cable core in its inner volume, in view of the teachings of Nicol) as a simple substitution for the same purpose of providing support, as a means to control movement of the cryostat so as to control the force directed against the cryostat and to allow a significant contraction and expansion of cryostat/cold mass assembly.

    PNG
    media_image1.png
    421
    378
    media_image1.png
    Greyscale




Response to Arguments
Applicant’s arguments with respect to the amended claim have been considered but are moot in view of the new ground(s) of rejection, unless otherwise noted below.
Applicant’s arguments (page 4 of the Remarks) that the present arrangement as claimed in claim 1 is concerned in general with a superconductive cable, which is a long extending element with a length of for example 100 m. That is true also for the cryostat which surrounds the cable. Contrary to the present arrangement of claim 1 Alleaume is not concerned with a long extending element which has an arc-shaped section that is movable nearly separately without influencing the rest of the element (the cable), but with a compact body like a tank, vat, cistern, vessel or like container (see e.g. column 1, lines 10 and 11 of Alleaume). That means that the compact body is movable only in the sense that its own walls expand or contract in place but do not move for example in a manner (along a second axis) that is perpendicular to the longitudinal axis of the cryostat. Nothing in Alleaume would suggest such a movement, or a support/sleeve/rails/apparatus that supports such movement.
In response, examiner respectfully disagree. Applicant’s regarding the superconductive cable type and length (i.e., 100m) is not part of the claim limitation or not even supported by the specification. As shown above, the secondary reference Nicol teaches a cryostat comprising a superconductive cable within the inner volume of the cryostat, and the cryostat is supported by a support system is well known. Therefore, the argument is not persuasive. 
Applicant’s arguments (page 5 of the Remarks) that there is no need for a sleeve in Alleaume under any circumstances, from Nicols or any other reference, as a sleeve would be entirely redundant with in Alleaume. Alleaume as noted above is a stationary small round tank and does not experience any arc shaped movement that is perpendicular to the longitudinal axis of the cryostat. Rather in Alleaume, regardless of what expansion directions are considered, adding a sleeve would just be a copy of the outer tank wall, and would be unnecessary. There is no longitudinally extending cryostat to support in perpendicular movement Alleaume. Even if these sleeves and supports of Nicols are added to Alleaume there is no teaching or suggestion, even in the resulting combined structure.
Applicant’s argument toward the sleeve being modified to the support apparatus as not being obvious not persuasive. The secondary reference Nicol show a conventional sleeve attach to a support structure to secure a cryostat. The sleeve as disclosed by Nicol were conventionally used as means of securing a cryostat, therefore, it would have been obvious to modify the support structure to have a sleeve, securing the cryostat yielding predictable result. Therefore, the argument is not persuasive. 
In regard to the official notice regarding cryostats/tanks to have concentrically arranged double wall pipes are common knowledge or well-known in the art statement is now taken to be admitted prior art because applicant failed to traverse the examiner' s assertion of official notice (See MPEP 2144.03).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763